Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This office action is in response to the filing of Patent Application 16759772 on 4/28/2020. Claims 1-16 were not given a software per se rejection under 35 U.S.C. 101 because of the 112 6th paragraph invocation.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “network communication logic is configured to: automatically provide a determination that the current version of the connection driver is not operative to connect a device to the network, network communication logic is configured to: pursuant to said determination, automatically trigger an access to the previous version of the connection driver instead of the current version of the connection driver” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10,the limitation "the connection driver has been installed within a predefined threshold" is unclear. It is unclear how a driver is "installed within a threshold". For the furthering of prosecution it will be taken to mean  the connection driver has been installed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daudelin (U.S. Patent 6314532) in view of Dixon (U.S. Patent App Pub 20170118092).

	Regarding claim 1,
Daudelin teaches a network communication logic comprising: a current version of a connection software; an access to a memory storing a previous version of the connection software; (See column 3 lines 20-55, Daudelin teaches the known good software KGSW, 18 may be a well-tested version of the operational software 16, such as a first or early version of the operational software 16, which, while being unable to perform all the functionality of the currently-installed version of the operational software 16, is known to be substantially reliable in the basic operations it is programmed to perform”)
wherein the network communication logic is configured to: automatically provide a determination that the current version of the connection software is not operative to connect a device to the network; (See column 5 lines 1-25, Daudelin teaches the KGSW, or the operational software itself or some other mechanism monitors execution of the operational software to determine whether the operational software achieves a set or predefined operating point (condition 78). This operating point may be any desired goal. Examples include establishing communications with the host computer within a given amount of time)
pursuant to said determination, automatically trigger an access to the previous version of the connection software instead of the current version of the connection software. (See column 6 lines 28-49, Daudelin teaches If the operational software fails to achieve the predefined operating point, a fail-safe reset mechanism is able to be invoked (either manually or automatically), column 5, lines 25-47, Daudelin further teaches and Once the threshold is reached, the known good software remains executing and effectively assumes control)
	Daudelin does not explicitly teach but Dixon teaches wherein the software is a driver. (See paragraphs 43, 45, Dixon teaches rollback of the driver which is the software program)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Dixon with Daudelin because both deal with software updates and rollbacks. The advantage of  Daudelin is that Dixon teaches the method allows machine learning to enhance or lend greater precision to the model as the machine learning can be used to break down network event data associated with events into data features or attributes, and identify relationships between events based on the event data attributes, therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], Dixon)

	Regarding claim 2,
Daudelin and Dixon teach the network communication logic of claim 1, wherein automatically trigger an access to the previous version of the connection software comprises automatically trigger a replacement of the current version of the connection software by the previous version of the connection software and restart the connection of the device. (See column 4 lines 13-41, column 5 lines 25-67, Daudelin teaches If the operational software fails triggering a replacement of a current version of the driver and then to restart the connection of the device)
Daudelin does not explicitly teach but Dixon teaches wherein the software is a driver. (See paragraphs 43, 45, Dixon teaches rollback of the driver which is the software program)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Dixon with Daudelin because both deal with software updates and rollbacks. The advantage of incorporating the above limitation(s) of Dixon into Daudelin is that Dixon teaches the method allows machine learning to enhance or lend greater precision to the model as (See paragraphs [0004] - [0006], Dixon)

	Regarding claim 4,
Daudelin and Dixon teach the network communication logic of claim 1, wherein automatically provide a determination that the current version of the connection software is not operative to connect a device to the network comprises changing a flag of choice of the connection software from the current version to the previous version, and automatically trigger an access to the previous version of the connection software comprises, on the flag being in a previous version state, trigger a call on the previous version of the connection software. (See column 4 lines 42-65, Daudelin teaches based on a bit comparison aka a flag, which checks the number of failed attempts to connect and is triggers previous version of the software/firmware which was the working version previously.)
Daudelin does not explicitly teach but Dixon teaches wherein the software is a driver. (See paragraphs 43, 45, Dixon teaches rollback of the driver which is the software program)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Dixon with Daudelin because both deal with software updates and rollbacks. The advantage of incorporating the above limitation(s) of Dixon into Daudelin is that Dixon teaches the (See paragraphs [0004] - [0006], Dixon)

	Regarding claim 5,
Daudelin and Dixon teach the network communication logic of claim 1, further comprising an access to a current version of configuration parameters and an input of these configuration parameters to the connection software. (See column 5 lines 28-49, Daudelin teaches the provision of a hardware sanity timer which is satisfied only when properly operating software receives regular commands from a host computer.)
Daudelin does not explicitly teach but Dixon teaches wherein the software is a driver. (See paragraphs 43, 45, Dixon teaches rollback of the driver which is the software program)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Dixon with Daudelin because both deal with software updates and rollbacks. The advantage of incorporating the above limitation(s) of Dixon into Daudelin is that Dixon teaches the method allows machine learning to enhance or lend greater precision to the model as the machine learning can be used to break down network event data associated with events into data features or attributes, and identify relationships between events based (See paragraphs [0004] - [0006], Dixon)

	Regarding claim 6,
Daudelin and Dixon teach the network communication logic of claim 1.
Dixon further teaches wherein the connection is a wireless connection compliant with one of 2 to 5G cellular, a Wi-Fi, a Zigbee or a Bluetooth standard or a SigFox or LoRa connection. (See paragraphs 24-25, Dixon teaches  wifi and cellular networks at least) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Dixon with Daudelin because both deal with software updates and rollbacks. The advantage of incorporating the above limitation(s) of Dixon into Daudelin is that Dixon teaches the method allows machine learning to enhance or lend greater precision to the model as the machine learning can be used to break down network event data associated with events into data features or attributes, and identify relationships between events based on the event data attributes, therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], Dixon)

	Regarding claim 7,
Daudelin and Dixon teach the network communication logic of claim 1.
Dixon further teaches wherein the connection is a wired connection. (See paragraphs 24-25, Dixon teaches  Ethernet wired ports and communications).
 Daudelin is that Dixon teaches the method allows machine learning to enhance or lend greater precision to the model as the machine learning can be used to break down network event data associated with events into data features or attributes, and identify relationships between events based on the event data attributes, therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], Dixon)

	Regarding claim 8,
Daudelin and Dixon teach the network communication logic of claim 1, wherein automatically provide a determination that the current version of the connection software is not operative to connect to the network comprises a determination that a period during which trials to connect the device to the network have failed exceeds a predefined threshold. (See column 5 lines 25-57, Daudelin teaches resetting the system back to the KGSW version automatically upon a failed number of times not being able to connect aka threshold times in a given amount of time)
Daudelin does not explicitly teach but Dixon teaches wherein the software is a driver. (See paragraphs 43, 45, Dixon teaches rollback of the driver which is the software program)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Dixon with  Daudelin is that Dixon teaches the method allows machine learning to enhance or lend greater precision to the model as the machine learning can be used to break down network event data associated with events into data features or attributes, and identify relationships between events based on the event data attributes, therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], Dixon)

	Regarding claim 9,
Daudelin and Dixon teach the network communication logic of claim 1, wherein automatically provide a determination that the current version of the connection software is not operative to connect to the network comprises a determination that a number of trials to connect the device to the network that have failed exceeds a predefined threshold. (See column 5 lines 25-57, Daudelin teaches resetting the system back to the KGSW version automatically upon a failed number of times not being able to connect aka threshold times)
Daudelin does not explicitly teach but Dixon teaches wherein the software is a driver. (See paragraphs 43, 45, Dixon teaches rollback of the driver which is the software program)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Dixon with Daudelin because both deal with software updates and rollbacks. The advantage of incorporating the above limitation(s) of Dixon into Daudelin is that Dixon teaches the (See paragraphs [0004] - [0006], Dixon)

	Regarding claim 10,
Daudelin and Dixon teach the network communication logic of claim 8, wherein automatically provide a determination that the current version of the connection software is not operative to connect to the network further comprises a determination that the current version of the connection software has been installed within a predefined threshold. (See column 5 lines 10-57, Daudelin teaches determining a current software version has been installed within the predefined number of failures allowed)
Daudelin does not explicitly teach but Dixon teaches wherein the software is a driver. (See paragraphs 43, 45, Dixon teaches rollback of the driver which is the software program)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Dixon with Daudelin because both deal with software updates and rollbacks. The advantage of incorporating the above limitation(s) of Dixon into Daudelin is that Dixon teaches the method allows machine learning to enhance or lend greater precision to the model as the machine learning can be used to break down network event data associated with (See paragraphs [0004] - [0006], Dixon)

	Regarding claim 11,
Daudelin and Dixon teach the network communication logic of claim 1, wherein automatically provide a determination that the current version of the connection software is not operative to connect to the network further comprises a determination that a number of failures to configure the device with the configuration parameters exceeds a predefined threshold. (See column 5 lines 25-57, Daudelin teaches a driver is not operative based on a number of failures exceeding an amount of times aka a threshold)
Daudelin does not explicitly teach but Dixon teaches wherein the software is a driver. (See paragraphs 43, 45, Dixon teaches rollback of the driver which is the software program)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Dixon with Daudelin because both deal with software updates and rollbacks. The advantage of incorporating the above limitation(s) of Dixon into Daudelin is that Dixon teaches the method allows machine learning to enhance or lend greater precision to the model as the machine learning can be used to break down network event data associated with events into data features or attributes, and identify relationships between events based (See paragraphs [0004] - [0006], Dixon)

	Regarding claim 12,
Daudelin and Dixon teach the network communication logic of claim 8, wherein the predefined thresholds of time limits and/or number of trials are adjusted during operation by a patch provided by an operator of the network. ( See column 4 line 65 to column 5 line 35, Daudelin teaches the tests failure threshold number of failures )

	Regarding claim 13,
Daudelin and Dixon teach the network communication logic of claim 12, wherein the predefined thresholds of time limits and/or number of trials are adjusted based on connection/configuration failure reports. ( See column 4 line 65 to column 5 line 35, Daudelin teaches the tests failure threshold number of failures and adjusting based on this number of failures )

	Regarding claim 14,
Daudelin and Dixon teach the network communication logic of claim 1, wherein automatically trigger an access to the previous version of the connection software instead of the current version of the connection software is disabled when one or more of a predefined number of connectivity tests or configuration tests are valid. (See column 5 lines 25-57, Daudelin teaches resetting the system back to the KGSW version automatically upon a failed number of times not being able to connect aka threshold times)
Daudelin does not explicitly teach but Dixon teaches wherein the software is a driver. (See paragraphs 43, 45, Dixon teaches rollback of the driver which is the software program)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Dixon with Daudelin because both deal with software updates and rollbacks. The advantage of incorporating the above limitation(s) of Dixon into Daudelin is that Dixon teaches the method allows machine learning to enhance or lend greater precision to the model as the machine learning can be used to break down network event data associated with events into data features or attributes, and identify relationships between events based on the event data attributes, therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], Dixon)

	Regarding claim 15,
Daudelin and Dixon teach the network communication logic of claim 1, wherein a frequency of connection tests is adjusted over time. (See column 4 line 65 to column 5 line 35, Daudelin teaches the tests failure threshold counter keeps incrementing globally and adjusting over time)

	Regarding claim 17,
(See column 6 lines 1-45, Daudelin teaches managing updates for the electronic device)
downloading to the electronic device through a network connection a current version of the firmware of the electronic device, the current version of the firmware comprising a current version of a connection software in a network communication logic; (See column 6 lines 1-45, Daudelin teaches downloading a updated version of the firmware comprising a current version of the connection software)
rebooting the electronic device; (See column 2 lines 55-67, column 3 lines 32-53, Daudelin teaches rebooting the device)
automatically providing a determination of whether the current version of the connection software is operative or not to connect the electronic device to the network;  (See column 5 lines 1-25, Daudelin teaches the KGSW, or the operational software itself or some other mechanism monitors execution of the operational software to determine whether the operational software achieves a set or predefined operating point (condition 78). This operating point may be any desired goal. Examples include establishing communications with the host computer within a given amount of time)
if the determination is negative: accessing a memory storing a previous version of the connection driver; automatically triggering an access to the previous version of the connection driver instead of the current version of the connection driver. (See column 3 lines 20-55, Daudelin teaches the known good software KGSW, 18 may be a well-tested version of the operational software 16, such as a first or early version of the operational software 16, which, while being unable to perform all the functionality of the currently-installed version of the operational software 16, is known to be substantially reliable in the basic operations it is programmed to perform”)
Daudelin does not explicitly teach but Dixon teaches wherein the software is a driver. (See paragraphs 43, 45, Dixon teaches rollback of the driver which is the software program)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Dixon with Daudelin because both deal with software updates and rollbacks. The advantage of incorporating the above limitation(s) of Dixon into Daudelin is that Dixon teaches the method allows machine learning to enhance or lend greater precision to the model as the machine learning can be used to break down network event data associated with events into data features or attributes, and identify relationships between events based on the event data attributes, therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], Dixon)

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daudelin (U.S. Patent 6314532) in view of Dixon (U.S. Patent App Pub 20170118092) in view of Banerjee (U.S. Patent App Pub 20120117555).

	Regarding claim 3,
Daudelin and Dixon teach the network communication logic of claim 2.
(See paragraphs 43, 45, Dixon teaches rollback of the driver which is the software program)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Dixon with Daudelin because both deal with software updates and rollbacks. The advantage of incorporating the above limitation(s) of Dixon into Daudelin is that Dixon teaches the method allows machine learning to enhance or lend greater precision to the model as the machine learning can be used to break down network event data associated with events into data features or attributes, and identify relationships between events based on the event data attributes, therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], Dixon)
Daudelin and Dixon do not explicitly teach but Banerjee teaches wherein automatically trigger a replacement of the current version of the connection driver by the previous version of the connection driver comprises erasing the current version of the connection driver. (See paragraphs 4-6, Banerjee teaches erasing a current nonworking version of a firmware while reverting to an older version)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Banerjee with Daudelin and Dixon because both deal with software updates and rollbacks. The advantage of incorporating the above limitation(s) of Banerjee into Daudelin and Dixon is that Banerjee teaches the firmware rollback capability can be available for the trail time period. The copies in the flash drives can be invalidated or discarded, when the trial time period is expired. Hence, performance of the virtualized storage environment (See paragraphs [0005] - [0007], Banerjee)

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daudelin (U.S. Patent 6314532) in view of Dixon (U.S. Patent App Pub 20170118092) in view of Cobb (U.S. Patent 7934213).

Regarding claim 16,
Daudelin and Dixon teaches electronic device comprising in a firmware the network communication logic of claim 1. (See column 3 lines 20-55, Daudelin teaches the known good software KGSW, 18 may be a well-tested version of the operational software 16, such as a first or early version of the operational software 16)
Daudelin and Dixon does not explicitly teach but Cobb teaches the device selected in a group comprising weather stations, cameras, automatic shutters/blinders, thermostatic radiator valves, smart plugs, smart lights, smart locks. (See column 6 line 1-16, column 1 line 26-37, Cobb teaches the device is a camera with the driver)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Cobb with Daudelin and Dixon because both deal with software updates and rollbacks. The advantage of incorporating the above limitation(s) of Cobb into Daudelin and Dixon is that Banerjee teaches the selective rollback of drivers are facilitated effectively, therefore making the overall system more robust and efficient. (See column 1, Cobb)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NINOS DONABED/Primary Examiner, Art Unit 2444